Per Curiam.

Relator'argues that the finding'of the Industrial Commission in'favor'of claimant constitutes a gross abuse of discretion and that a- writ of mandamus should issue directing the commission to deny claimant’s appliea*291tion for an additional award. It is relator’s contention that the safety device on the cutting saw used by claimant complies with the specific safety requirements adopted.by the commission ánd, because there is no specific requirement that the guard be adjustable, “failure to adjust is not a proper basis on which to base a finding of a violation of a specific safety requirement.” •
In the recent case of State, ex rel. M.T.D. Products, v. Stebbins (1975), 43 Ohio St. 2d 114, where a safety: device malfunctioned causing a machine to injure an employee, this court held that “the purpose of the safety regulation [guards on molding machines] is to provide reasonable safety for employees. * * * The fact that a safety device that otherwise complies with the safety regulations failed on a single occasion is not alone sufficient to find that the safety regulation was violated.” Such safety regulation, this court said, “does-not purport to impose absolute liability for an additional award * *
In this case, as in M.T.D., the machine was equipped with a safety device. The fact that it was improperly adjusted at the. time claimant was injured is not a violation of a specific safety requirement that “cutting tools shall be guarded.”
•Therefore, on authority of M.T.D. Products,.the allowance of an additional award in this case was an abiise of the Industrial .Commission’s discretion.
Accordingly, relator, having sustained its burden of showing á clear legal right thereto, is entitled:to a writ of mandamus as prayed for. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141.
The judgment of the Co.urt of Appeals ..is, for the reasons stated-, reversed, and the writ, of mandamus is allowed,

Judgment reversed and writ allowed,-

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brow-n, JJ.., concur. .